954 F.2d 266
Mr. & Mrs. Henry PLAISANCE, Jr., Plaintiffs-Appellants,v.TEXACO, INC., et al., Defendants-Appellees.
No. 90-3183.
United States Court of Appeals,Fifth Circuit.
Feb. 11, 1992.

Joseph J. Weigand, Jr., Weigand, Weigand & Meyer, Houma, La., for plaintiffs-appellants.
David E. Faure and John D. Fitzmorris, Jr., New Orleans, La., for Texaco.
J. Ralph White and Robert B. Acomb, Jr., Jones, Walker, Waechter, Poitevent, Carrere & Denegre, New Orleans, La., for Crosby Marine.
Appeal from the United States District Court for the the Eastern District of Louisiana;  A.J. McNamara, Judge.
(Opinion August 9, 1991, 5 Cir., 1991, 937 F.2d 1004)
Before POLITZ, Chief Judge, KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, E. GARZA and DeMOSS, Circuit Judges.*

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this case shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.   The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Duhe is recused, and therefore did not participate in this decision